DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “88” has been used to designate both valve assembly and movable element (pages 12,13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference character “94” as described in the specification (page 13).  Any structural detail that is essential for a proper understanding of the disclosed invention should be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation mounting portion, and the claim also recites mounting flange which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation mounted, and the claim also recites screw connection which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6, “or the like” renders the claim indefinite since one cannot determine the metes and bounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suilmann et al. (US 2004/0258487) in view of Baldauf (US 5258913).
Suilmann et al. discloses a hydraulic shield support system (see Fig. 1) adapted for underground mining, the system comprising:
a plurality of length-adjustable hydraulic props (8) configured to support a shield (5); .
a hydraulic fluid supply (12) configured to supply hydraulic fluid at a first pressure;
a plurality of pressure intensifiers (20, Fig. 3) fluidly connected between the hydraulic fluid supply and each of the hydraulic props, each of the plurality of pressure intensifiers being configured to supply hydraulic fluid at an increased second pressure (A. Fig. 3) to the associated hydraulic prop;

a plurality of pressure sensors (para 0025) configured to measure the pressure of the hydraulic fluid supplied to each of the hydraulic props by the associated pressure intensifier; and
a control unit (11) configured to set a plurality of desired pressures of the hydraulic fluid to be supplied to the plurality of hydraulic props, at least two of the set desired pressures (para 0022, 0025) being different from each other.  Suilmann et al. discloses the invention substantially as claimed.  However, Suilmann et al. is silent about 
receiving the pressures measured by the plurality of pressure sensors; and
switch the plurality of control valves to stop supplying fluid at the first pressure to cach of the pressure intensifiers when the measured pressure reaches the set desired pressure for the associated hydraulic prop. Baldauf teaches receiving the pressures measured by the plurality of pressure sensors; and switch the plurality of control valves to stop supplying fluid at the first pressure when the measured pressure reaches the set desired pressure for the associated hydraulic prop (col. 1 line 40+).  It would have been considered obvious to one of ordinary skill in the art to modify Suilmann et al. to receiving the pressures measured by the plurality of pressure sensors; and switch the plurality of control valves to stop supplying fluid at the first pressure when the measured pressure reaches the set desired pressure for the associated hydraulic prop since such a modification avoids over pressurizing the system.

Re claim 3, further comprising: a hydraulically releasable non-return valve (35) fluidly connected between each control valve and the associated hydraulic prop (8), wherein the associated pressure intensifier (20) has a low-pressure input configured to receive the hydraulic fluid at the first pressure, the low-pressure input being fluidly connected to the control valve, and a high-pressure output (A) configured to output the hydraulic fluid at the increased second pressure, the high-pressure output being fluidly connected to the non-return valve (35, Fig. 2), such that the pressure intensifier is fluidly connected in series with the non-return valve between the control valve and the associated hydraulic prop.
Re claim 4, further comprising: a pressure intensifier non-return valve (51) fluidly connected in parallel to the pressure intensifier (20) between the controls! valve and the non-return valve (35)..
Re claim 5, it would have been considered obvious to one of ordinary skill in the art to further modify Suilmann et al. (as modified above) to have the pressure intensifier non- return valve (35) has a flow-rate that is greater than or equal to the flow rate of the non-
Re claim 6, wherein each pressure intensifier  is mounted to at least one of the associated hydraulic prop  (para 0023) and the associated hydraulically releasable non-return valve through a mounting portion, for example, a mounting flange, or mounted to a pipe of the hydraulic supply (see Fig. 1), for example, by a screw connection or the like.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
12/4/2021